Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21UNITED
                                                       PageSTATES
                                                             1 of 7DISTRICT COURT
                                                       SOUTHERN DISTRICT OF MISSISSIPPI


                                                               FILE D
                                                                Aug 02 2021
                                                         ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21 Page 2 of 7
Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21 Page 3 of 7
Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21 Page 4 of 7
Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21 Page 5 of 7
Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21 Page 6 of 7
Case 1:20-cr-00111-HSO-JCG Document 41 Filed 08/02/21 Page 7 of 7
